Notice of Pre-AIA  or AIA  Status
1.	The present application 16/682,633, filed on 11/13/2019, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending.

Drawings
2.	The drawings received on 1113/2019 are accepted by the Examiner.
Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 11/13/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-233261, filed on 12/13/2018.

Claim Objections
5.	Claims 14-18 are objected to because of the following informalities: The symbols (a), (b), (c), (b1), (b2), (b3) and (b4) are ambiguous.  It is suggested to remove all the symbols from claims 14-18.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	In claims 1-18 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 are directed to the abstract idea of searching and locating a first part which has been found is similar to a selected part of a content of a first document, as explained in detail below. 
In claim 1, an “apparatus” is being recited.  The claim recite instructions for causing a user to select a part of a content of a first document; searching for a part similar to the selected part of the content of the first document from documents other than the first document among a plurality of documents and notifying of a first part which has been found and is similar to the selected pat of the content of the first document.  These steps which describe searching similarity among documents, are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion.  
The recited limitations searching a part of content which is similar to a selected part of a first document can be performed in the human mind.  For example a human, using pen and paper can evaluate similarities between document contents and decide which document contents are similar to a selected document content.
 The additional limitations including a storage unit that stores a plurality of documents related to each other and a hardware processor to search similarities and locating similarities are not indicative of integration into a practical application because adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.   Looking at the limitation as an 
Claims 2-5 and 10 are similar to claim 1 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations including a hardware processor to search further similarities among documents are mere instructions to implement an abstract idea on a generic computer component and merely uses a computer as a tool to locate similarities among documents. Therefore, the judicial exception is not integrated into a practical application.  Claims 2-5 and 10 are not patent eligible.

Claims 6-9 are similar to claim 1 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations including a display that displays the document on a screen with a pop-up window, acquiring position information of a pointer on the screen to generate the pop-up window with a context menu . These limitations in claims 6-9 are mere instructions to apply the exception using a generic computer display and cannot integrate the judicial exception [e.g. abstract idea] into a practical application. Thus, taken alone, or in combination, the additional elements do not amount to significantly more than above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The additional element (or combination of elements) is well-understood, routine or conventional activity based on a publication “User interface Design and Evaluation”, Elsevier Science, April 29, 2005.  “Pop-up menus are floating menus that are invoked by a user. The position of a pop-up menu on the screen and its precise menu items depend on the cursor 

Claims 11 and 12 are similar to claim 1 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitation including a hardware processor to notify a user when there are no similarities are found are mere instructions to implement the abstract idea on a generic computer component and merely uses a computer as a tool to notify a result judgement/opinion. Therefore, the judicial exception is not integrated into a practical application.  Claims 11 and 12 are not patent eligible.
Claim 13 is similar to claim 1 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitation to determine new and old between documents based on date information is adding insignificant extra-solution activity to the abstract idea.  The additional limitation cannot integrate an abstract idea into a practical application.  Therefore, Claim 13 is not patent eligible.
In claim 14, a ”non-transitory recording medium” is being recited.  The claim recite instructions for causing a user to select a part of a content of a first document; searching for a part similar to the selected part of the content of the first document from documents other than the first document among a plurality of documents and notifying of a first part which has been found and is similar to the selected pat of the content of the first document.  These steps which describe searching similarity among documents, are correspond to concepts identified as abstract ideas enumerated in the 2019 PEG.  These steps fall in one of the abstract idea groups .  
The recited limitations searching a part of content which is similar to a selected part of a first document can be performed in the human mind.  For example a human, using pen and paper can evaluate similarities between document contents and decide which document contents are similar to a selected document content.
 The additional limitations including a storage unit that stores a plurality of documents related to each other and a hardware processor to search similarities and locating similarities Adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application. Looking at the limitation as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. For these reasons, there is no inventive concept in the claim 14 and thus, it is ineligible.
Claims 16-18 are similar to claim 14 also fall in one of the abstract idea groups “Mental Processes: Concepts performed in the human mind”, e.g., observation, evaluation, judgement and opinion, enumerated in the 2019 PEG.  The additional limitations including a hardware processor to search further similarities including a tittle and a body among documents are mere instructions to implement an abstract idea on a generic computer component and merely uses a computer as a tool to locate similarities among documents. Therefore, the judicial exception is not integrated into a practical application.  Claims 16-18 are not patent eligible.



Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 14 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rajpara (US Patent 10,095,747 B1).
As to claim 1, Rajpara discloses a document processing device (See Figures 1, 9 col 5, lines 10-40; col 17, lines 56-67 a document system receives and stores documents for review)   comprising: 
a storage unit that stores a plurality of documents related to each other (See col 7, lines 47-67; col 5, lines 10-15; col 11, lines 20-25, the system receives and stores documents owned by or otherwise associated with a party of a lawsuit, where the party may be in individual and/or a corporation and/or any legal entity such as a government organization, the system stores similarity information so that a user can retrieve relevant or similar documents quickly); 
a hardware processor that: causes a user to select a part of a content of a first document among the plurality of documents stored in the storage unit (See col 8, lines 1-50; col 18, lines 10-30; Figure 2, step 206 and Figure 10, a processor 1002, the system suggests a particular selection of text in seed document 100 for user to select, the system enables a user to select a section of text); 
searches for a part similar to the selected part of the content of the first document, from documents other than the first document among the plurality of documents (See col 9, lines 10-20 and Figure 2, step 208, the system identifies other documents from the stored/received documents based on similarity between text in the other documents and the selection of text in the seed document); and 
notifies of a first part which has been found and is similar to the selected part of the content of the first document (See col 9, lines 10-21 and col 10, lines 1-8 and Figure 2, step 210, the system identifies documents 102, 104 and 106 as having text that is similar to selected text in the seed document, the system presents similarity data between text in the other documents and the selection of text in the seed document on a graphical user interface that includes a similarities panel, for example, section 112 of documents 102 and 104 are 100% identical/similar to section 112 of seed document 100 being the selected section).
As to claim 2, Rajpara discloses wherein the hardware processor further searches for a part similar to the first part from documents other than the first document and a second document including the first part among the plurality of documents, and the hardware processor performs a notification of a second part which has been found and is similar to the first part in the other documents (See col 9, lines 10-21 and col 10, lines 1-8 and Figure 2, step 210, the system identifies documents 102, 104 and 106 as having text that is similar to selected text in the seed document, the system presents similarity data between text in the other documents and the selection of text in the seed document on a graphical user interface that includes a similarities panel, for example, section 132 of document 106 has some similarity to section 112 of seed document 100 being the selected section). 
As to claim 10, Rajpara discloses performs a notification of all parts which have been found and are similar to the part of the content of the first document in the other documents (See col 6, lines 1-32 and Figure 1, sections 112, 114 and 116 of document 102 are similar to 100). 
Referring to claim 14, Rajpara discloses a non-transitory recording medium storing a computer readable program (See col 18, lines 10-45 and Figure 10, computer system 1000 include a computer readable medium) causing a computer to perform: 
causing a user to select a part of a content of a first document registered in a document processing device (See col 8, lines 1-50; col 18, lines 10-30; Figure 2, step 206 and Figure 10, a processor 1002, the system suggests a particular selection of text in seed document 100 for user to select, the system enables a user to select a section of text); 
searching for a part similar to the selected part of the content of the first document from documents other than the first document among a plurality of documents (See col 9, lines 10-20 and Figure 2, step 208, the system identifies other documents from the stored/received documents based on similarity between text in the other documents and the selection of text in the seed document) which are registered in the document processing device and relate to each other (See col 7, lines 47-67; col 5, lines 10-15; col 11, lines 20-25, the system receives and stores documents owned by or otherwise associated with a party of a lawsuit, where the party may be in individual and/or a corporation and/or any legal entity such as a government organization, the system stores similarity information so that a user can retrieve relevant or similar documents quickly); and 
notifying of a first part which has been found in the searching and is similar to the selected part of the content of the first document (See col 9, lines 10-21 and col 10, lines 1-8 and Figure 2, step 210, the system identifies documents 102, 104 and 106 as having text that is similar to selected text in the seed document, the system presents similarity data between text in the other documents and the selection of text in the seed document on a graphical user interface that includes a similarities panel, for example, section 112 of documents 102 and 104 are 100% identical/similar to section 112 of seed document 100 being the selected section).
As to claim 15, Rajpara discloses searching, a part similar to the first part is further searched from documents other than the first document and a second document including the first part among the plurality of documents, and notifying, a notification of a second part which has been found in searching and is similar to the first part in the other documents is performed (See col 9, lines 10-21 and col 10, lines 1-8 and Figure 2, step 210, the system identifies documents 102, 104 and 106 as having text that is similar to selected text in the seed document, the system presents similarity data between text in the other documents and the selection of text in the seed document on a graphical user interface that includes a similarities panel, for example, section 132 of document 106 has some similarity to section 112 of seed document 100 being the selected section). 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajpara (US Patent 10,095,747 B1) and in view of Walsh (US 2002/0107924 A1).
As to claim 3, Rajpara discloses wherein each of the plurality of documents includes a body and a title to which the body belongs as the content (See col 5, lines 32-40 and col 10, lines 36-60, Figures 1 and 5, each document has body sections includes text, the body sections of a document are associated with seed document such as document ID, document title, file type and a custodian of the document) are organized the selected part of the content of the first document corresponds to at least a part of the body of the first document (See col 9, lines 10-21 and col 10, lines 1-8 and Figure 2, step 210, the system identifies body section 112  in documents 102 and 104 as having text that is similar to selected text in the seed document 100), and wherein the hardware processor determines a first title to which the body belongs in the first document (See col 5, lines 32-40 and col 10, lines 36-60, Figures 1 and 5, identifies a document has body sections including text is associated with seed document 100 document title, fie types, document ID and etc.), searches for a second [keyword] similar to the [keyword] determined from the other documents, and searches for a part similar to the selected part of the content of the first document, from a body belonging to the second [keyword] found (See col 9, lines 48-67, the system uses pattern recognition techniques to determine one or more keywords in the selected sections of text provided by a user and then search for those one or more keywords in each of the other documents, the keywords can be phrases, sentences). 
Rajpara discloses search for a second keyword similar to the keywords in the selected sections of text provided but does not explicitly disclose searches a second title based on a first title.
Walsh discloses determines a first title to which the body belongs in the first document (See para. [0031] and Figure 6, determines the subject of a content in primary document 50) searches for a second title similar to the first title determined from the other documents (See para. [0031] and Figure 6, searches subject terms which is similar to the determined subject stored in indicator table 70 associated with related documents), and searches for a part similar to the selected part of the content of the first document, from a body belonging to the second title found (See para. [0032]-[0034] and Figure 6, searches sentence in the email/document which is similar to the primary document 50 and attaches/ displays emails/documents that have the most similar subject header as primary document 50).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the document processing system of Rajpara include: searches a second title/subject based on a first subject/title, as taught by Walsh, in order to retrieve the most relevant documents without further user input (See Walsh, para. [0032] and para. [0034]).  In addition, both of the references (Rajpara and Walsh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as identifying and searching related/similar documents.  This close relation between both of the references highly suggests an expectation of success
As to claim 4, Rajpara discloses searches for a [keyword] similar to a [keyword] found from documents other than the first document and a second document including the [keyword] found among the plurality of documents (See col 9, lines 48-67, the system may determine keywords that are used in pattern recognition based on machine learning, for example, the system generates a model from a training set of documents and identity documents where keywords are use in particular ways that have significance in a particular field). 
Rajpara discloses search for a second keyword similar to the keywords in the selected sections of text provided but does not explicitly disclose searches for a [title] similar to a title found from documents other than the first document and a second document including the title found among the plurality of documents.
However, Walsh discloses searches for a [title] similar to a title found from documents other than the first document and a second document including the title found among the plurality of documents (See para. [0034] and para. [0035], the system stores terms or phrases in indication table 70, subject table 72 and associations table 74, for example, the system process the words in the same sentence or within a predetermined proximity of that term that was found to be stored in indicator table, subject table and association table 74 and attaches secondary document that is related/similar to primary document).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the document processing system of Rajpara include: searches a second title/subject based on a first subject/title, as taught by Walsh, in order to retrieve the most relevant documents without further user input (See Walsh, para. [0032] and para. [0034]).  In addition, both of the references (Rajpara and Walsh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as identifying and searching related/similar documents.  This close relation between both of the references highly suggests an expectation of success
As to claim 5, Rajpara discloses further searches for a part similar to a second part from documents other than the first document and a second document including the second part similar to the first part, which has been found in the other documents among the plurality of documents (See col 9, lines 10-21 and col 10, lines 1-8 and Figure 2, step 210, the system identifies document 106  having text that is similar to selected text in the seed document, the system presents similarity data between text in the other documents and the selection of text in the seed document on a graphical user interface that includes a similarities panel, for example, section 132 of document 106 has some similarity to section 112 of seed document 100 being the selected section). 
As to claim 16, Rajpara discloses wherein each of the plurality of documents includes a body and a title to which the body belongs as the content (See col 5, lines 32-40 and col 10, lines 36-60, Figures 1 and 5, each document has body sections includes text, the body sections of a document are associated with seed document such as document ID, document title, file type and a custodian of the document), the selected part of the content of the first document corresponds to at least a part of the body of the first document (See col 9, lines 10-21 and col 10, lines 1-8 and Figure 2, step 210, the system identifies body section 112  in documents 102 and 104 as having text that is similar to selected text in the seed document 100), and wherein the searching comprises: determining a first title to which the body belongs in the first document (See col 5, lines 32-40 and col 10, lines 36-60, Figures 1 and 5, identifies a document has body sections including text is associated with seed document 100 document title, fie types, document ID and etc.), and searching for a second [keyword] similar to the determined [keyword] from the other documents, and searching for a part similar to the selected part of the content of the first document, from a body belonging to the second [keyword] found in the determining and searching (See col 9, lines 48-67, the system uses pattern recognition techniques to determine one or more keywords in the selected sections of text provided by a user and then search for those one or more keywords in each of the other documents, the keywords can be phrases, sentences). 
Rajpara discloses search for a second keyword similar to the keywords in the selected sections of text provided but does not explicitly disclose searches a second title based on a first title.
Walsh discloses determines a first title to which the body belongs in the first document (See para. [0031] and Figure 6, determines the subject of a content in primary document 50) searches for a second title similar to the first title determined from the other documents (See para. [0031] and Figure 6, searches subject terms which is similar to the determined subject stored in indicator table 70 associated with related documents), and searches for a part similar to the selected part of the content of the first document, from a body belonging to the second title found (See para. [0032]-[0034] and Figure 6, searches sentence in the email/document which is similar to the primary document 50 and attaches/ displays emails/documents that have the most similar subject header as primary document 50).
Hence, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the document processing system of Rajpara include: searches a second title/subject based on a first subject/title, as taught by Walsh, in order to retrieve the most relevant documents without further user input (See Walsh, para. [0032] and para. [0034]).  In addition, both of the references (Rajpara and Walsh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as identifying and searching related/similar documents.  This close relation between both of the references highly suggests an expectation of success. 
As to claim 17, Rajpara discloses searching further comprises: searching for a [keyord] similar to a [keyword] found in the determining and searching, from documents other than the first document and a second document including the [keyword] among the plurality of documents (See col 9, lines 48-67, the system may determine keywords that are used in pattern recognition based on machine learning, for example, the system generates a model from a training set of documents and identity documents where keywords are use in particular ways that have significance in a particular field). 
 Walsh discloses searches for a title similar to a title found from documents other than the first document and a second document including the title found among the plurality of documents (See Walsh, para. [0034] and para. [0035], the system stores terms or phrases in indication table 70, subject table 72 and associations table 74, for example, the system process the words in the same sentence or within a predetermined proximity of that term that was found to be stored in indicator table, subject table and association table 74 and attaches secondary document that is related/similar to primary document).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the document processing system of Rajpara to comprise searches a second title/subject based on a first subject/title, as taught by Walsh, in order to retrieve the most relevant documents without further user input (See Walsh, para. [0032] and para. [0034]).  In addition, both of the references (Rajpara and Walsh) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as identifying and searching related/similar documents.  This close relation between both of the references highly suggests an expectation of success
As to claim 18, Rajpara discloses searching for a part similar to a second part found in the searching, from documents other than the first document and a second document including the second part similar to the first part in the other documents among the plurality of documents (See col 9, lines 10-21 and col 10, lines 1-8 and Figure 2, step 210, the system identifies document 106  having text that is similar to selected text in the seed document, the system presents similarity data between text in the other documents and the selection of text in the seed document on a graphical user interface that includes a similarities panel, for example, section 132 of document 106 has some similarity to section 112 of seed document 100 being the selected section).
9.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rajpara (US Patent 10,095,747 B1) and in view of Baird et al. (US 2002/0188603 A1).
As to claim 6, Rajpara disclose a display that displays the document on a screen wherein the hardware processor performs the notification by causing the found documents to be displayed on the screen (See col 6, lines 1-39 and col 10, lines 36-67 and Figures 1 and 5, the user interface 500 displaying document search results). 
Rajpara does not explicitly disclose the first part to be displayed on the screen with a pop-up window.
Baird discloses the first part to be displayed on the screen with a pop-up window (See para. [0027] and Figure 2, step 106, the results of the search is displayed in a pop up window to a user when the user mouses over the text that was previously selected).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the display of the Rajpara’s system to comprise a pop up window, as taught by Baird, in order to simplifying the search process by allowing a user to search information more quickly and more easily (See Baird, para. [0006]).  In addition, both of the references (Rajpara and Baird) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as displaying search results on a user interface.  This close relation between both of the references highly suggests an expectation of success
As to claim 7, Baird also discloses the hardware processor acquires position information of a pointer on the screen in a manner that a user operates the pointer displayed on the screen with a pointing device, wherein, in a case where the pointer moves on the selected part of the content of the first document on the screen, the hardware processor causes the pop-up window to pop up (See para. [0027] and Figure 2, step 106, the results of the search is displayed in a pop up window to a user when the user mouses over the text that was previously selected).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the display of the Rajpara’s system to comprise a pop up window, as taught by Baird, in order to simplifying the search process by allowing a user to search information more quickly and more easily (See Baird, para. [0006]).  In addition, both of the references (Rajpara and Baird) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as displaying search results on a user interface.  This close relation between both of the references highly suggests an expectation of success
As to claim 8, Baird also discloses a context menu to be displayed on the screen, and in a case where the hardware processor receives an instruction to display the first part from the context menu, the hardware processor causes the pop-up window to pop up (See para. [0031] and para. [0035],  a context menu is brought up to fine tune the search results when a search action is initiated, a dialog window is displayed asking the user if they want to search based on the word, the sentence the word is contained in, or the paragraph the word is contained in). 
As to claim 9, Baird also discloses displays the document on a screen, wherein the hardware processor causes the first part to be displayed in a window separate from a window in which the first document is displayed on the screen (See para. [0034], the results of the search can be displayed in the user's web browser, in an embedded browser window in the triggering application, or in some other custom interface that is used for displaying that search engine's results). 
9.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rajpara (US Patent 10,095,747 B1) and in view of Atchison et al. (US 2006/0195465 A1), hereinafter Atchison.
As to claim 11, Rajpara does not explicitly disclose searches for any one part similar to the part of the content of the first document from the other documents, the hardware processor performs a notification that it is not possible to find the part similar to the part of the content of the first document. 
Atchison discloses wherein, in a case where it is not possible that the hardware processor searches for any one part similar to the part of the content of the first document from the other documents, the hardware processor performs a notification that it is not possible to find the part similar to the part of the content of the first document (See Figure 6 and para. [0030], if there are no matches found, the user interface indicates no files/documents were identified matching the selected parameter). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the display of the Rajpara’s system to perform a notification that it is not possible to find the part similar to the part of the content of the first document, as taught by Atchison, in order to allow a user to quickly search for, identify and access electronic files easily (See Atchison para. [0004]).  In addition, both of the references (Rajpara and Atchison) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as accessing related/similar files in a  document repository.  This close relation between both of the references highly suggests an expectation of success
As to claim 12, Rajpara discloses wherein the other documents are newer than the first document (See col 14, lines 35-67, the system allows to find other similar documents by dates).
Rajpara does not explicitly disclose searches for any one part similar to the part of the content of the first document from the other documents, the hardware processor performs a notification that it is not possible to find the part similar to the part of the content of the first document. 
Atchison discloses wherein, in a case where it is not possible that the hardware processor searches for any one part similar to the part of the content of the first document from the other documents, the hardware processor performs a notification that it is not possible to find the part similar to the part of the content of the first document (See Figure 6 and para. [0030], if there are no matches found, the user interface indicates no files/documents were identified matching the selected parameter). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the display of the Rajpara’s system to perform a notification that it is not possible to find the part similar to the part of the content of the first document, as taught by Atchison, in order to allow a user to quickly search for, identify and access electronic files easily (See Atchison para. [0004]).  In addition, both of the references (Rajpara and Atchison) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as accessing related/similar files in a  document repository.  This close relation between both of the references highly suggests an expectation of success.
As to claim 13, Rajpara discloses wherein determination of being new and old between the first document and the other documents is performed based on date information being information regarding a date of the document (See col 14, lines 35-67, the system allows to find other similar documents by dates). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crochet et al. (US 2011/0271232 A1), for searching over large (i.e., Internet scale) data to discover relevant information artifacts based on similar content and/or relationships are disclosed. Improvements over simple keyword and phrase based searching over internet scale data are shown. Search engines providing accurate and contextually relevant search results are disclosed. Users are enabled to identify related documents and information artifacts and quickly, ascertain, via visualization, which of these documents are original, which are derived (or copied) from a source document or information artifact, and which subset is independently generated (i.e., an original document or information artifact).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUK TING CHOI/Primary Examiner, Art Unit 2153